UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
U.S. BANK NATIONAL ASSOCIATION, as :                                              11/18/2019
Trustee for Merrill Lynch First Franklin                  :
Mortgage Loan Trust, Series 2007-3,                       :
                                                          :      19-CV-4890 (VSB)
                                        Plaintiff,        :
                                                          :           ORDER
                      -against-                           :
                                                          :
FIRST FRANKLIN FINANCIAL                                  :
CORPORATION, ET AL.                                       :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 15, 2019, Defendants Merrill Lynch Mortgage Lending, Inc. and Bank of

America Corporation (“Moving Defendants”) filed a motion to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Doc. 27.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. However, one Defendant, First Franklin Financial

Corporation, has appeared and received an extension of its time to respond to the complaint until

November 29, 2019. Accordingly, in the interests of efficiency, it is hereby:

        ORDERED that Plaintiff’s deadline to file any amended complaint or opposition to the

Moving Defendants’ motion to dismiss is held in abeyance pending further order of this Court.

The parties are directed to meet and confer and submit a proposed schedule for the filing of

amended pleadings and/or motion briefing by December 6, 2019.

        At the time any reply is served, the moving party shall supply Chambers with two

courtesy copies of all motion papers pursuant to my Individual Rules by mailing or delivering
them to the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York.

SO ORDERED.

Dated: November 18, 2019
       New York, New York

                                                ______________________
                                                Vernon S. Broderick
                                                United States District Judge
